Citation Nr: 0701152	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  02-12 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever.

2.  Entitlement to service connection for a body rash. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina in which the RO denied the benefits 
sought on appeal.  The appellant, who had active service from 
July 1970 to January 1972, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in June 
2004.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  

The issue of entitlement to service connection for a body 
rash is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
service connection for residuals of rheumatic fever has been 
obtained.

2.  Neither rheumatic fever nor residuals of rheumatic fever 
were manifest in service, and are not shown to be causally or 
etiologically related to service.

3.  Arthritis did not manifest in service or for many years 
following service, and is not shown to be causally or 
etiologically related to service.




CONCLUSION OF LAW

Neither rheumatic fever nor residuals of rheumatic fever were 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for residuals of rheumatic fever, VA has 
met all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the appellant's claim, a 
letter dated in March 2001 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The March 
2001 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  In addition, the appellant was 
provided additional VCAA letters after the Board's June 2004 
remand, which also informed him of what was necessary to 
substantiate his claim. See June 2004 Board decision; June 
2004 and December 2004 VCAA letters sent by the Appeals 
Management Center.  The RO then issued a Supplemental 
Statement of the Case (SSOC) in June 2006.  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded VA examinations in February 2000 in connection with 
his service connection claim.  

The Board observes that prior to recertification of the 
appellant's appeal to the Board, the RO attempted to notify 
the appellant of the Dingess/Hartman v. Nicholson case, 
including an explanation of disability ratings and effective 
dates. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for residuals of 
rheumatic fever, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. Id.  

B.  Law and Analysis 

In this case, the appellant has currently been diagnosed with 
rheumatoid arthritis and osteoarthritis. See December 2001 
letter from C.G., M.D.; VA medical records dated in December 
2005.  He reports that he had rheumatic fever prior to 
entering into service; and has indicated his belief that 
rheumatic fever leaves a person with swelling of the joints, 
feet and muscles and also results in tender feet and 
arthritis all over the body. See VA Form 9 received in 
September 2002.  The appellant essentially contends that he 
experienced the symptomatology referenced above (swelling 
joints, wrist, knees, feet, ankles and muscles) prior to his 
entrance into service and that this symptomatology worsened 
in service, evidencing aggravation of his pre-existing 
residuals of rheumatic fever. Id.; November 1999 application 
for compensation.  While viewing the evidence in the light 
most favorable to the appellant in this case, the Board finds 
that the more persuasive and credible evidence does not 
support the appellant's claim.  As such, the appellant's 
claim of entitlement to service connection for residuals of 
rheumatic fever is denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 C.F.R. § 
3.306(b).  

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. 38 U.S.C.A. 1111.  

As discussed above, the appellant requests service connection 
on the basis that (1) he had rheumatic fever prior to 
service, (2) he entered service with residuals of rheumatic 
fever, and (3) his rheumatic fever residuals were aggravated 
in service.  Since the appellant's theory of entitlement 
involves aggravation of a pre-existing condition, the Board 
must first address the question of whether the appellant was 
presumed sound in regards to his heart and musculoskeletal 
evaluations upon entrance into service and whether he entered 
service with residuals of rheumatic fever.  

A review of the appellant's service entrance examination 
reveals that the appellant's heart was found to be normal, as 
were his clinical examinations related to the lower 
extremities, his spine and the appellant's remaining 
musculoskeletal system. See February 1970 report of medical 
examination.  A history of rheumatic fever was not reported 
upon entrance; and the appellant was specifically found not 
to have any disqualifying defects or communicable diseases 
upon follow-up physical inspection in July 1970. Id.  The 
first recorded reference to rheumatic fever contained in the 
appellant's service file is contained in his late-July 1970 
service medical records.  Subsequent medical entries in those 
records also report a history of rheumatic fever, as asserted 
by the appellant. See service medical records dated in July 
1970 (appellant reported a history of rheumatic fever at the 
age of either 13 or 16); August 1970 (nineteen year old 
appellant reported history of rheumatic fever from three 
years ago)("ext no arthritis or residuals thereof"); 
November 1970 ("Hx of Rheumatic Fever [with] civilian doctor 
[with] arthralgia work-up in military has been negative"); 
December 1970 (appellant seen for complaints of pain to the 
right wrist.  X-ray negative); April 1971 (Patient with 
complaints of knee pain presented with history of rheumatic 
fever age 17; referred to internal medicine department; 
failed to appear).   

As mentioned above, every veteran shall be taken to have been 
in sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. 38 U.S.C.A. 1111 
(emphasis added); 38 C.F.R. § 3.304(b)("Only such conditions 
as are records in examination reports are to be considered as 
noted").  In this case, the evidence of record does not show 
that the appellant entered service with rheumatic fever or 
residuals of rheumatic fever.  In fact, the appellant's 
February 1970 physical clinical examination was found to be 
completely normal, other than an identifying scar on the 
appellant's right hand. See February 1970/July 1970  report 
of medical examination. The appellant also had a chest x-ray 
taken at the time of his entrance into service, which was 
negative. Id.  Although subsequent service medical records 
report a history of rheumatic fever prior to entrance into 
service, the appellant's service medical providers noted no 
actual medical evidence indicative of pre-service rheumatic 
fever or residuals thereof.  In fact, a service medical note 
dated in November 1970 requested that the appellant's pre-
service civilian medical records be obtained, but no such 
records were ever associated with the claims file. See 
service medical records dated in November 1970.  Since the 
appellant's reported history of rheumatic fever does not 
constitute evidence of a pre-existing condition for VA 
purposes, the Board must find that the appellant was presumed 
sound in regards to his heart and his musculoskeletal system 
at the time of his entrance into service; and that he 
specifically did not enter service with residuals of 
rheumatic fever. See Crowe v. Brown, 7 Vet. App. 238, 246 
(1995) (Mere history provided by the veteran of the pre-
service existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a 
notation of a pre-existing condition).  Therefore, the Board 
initially reviews the appellant's claim to determine if he is 
entitled to service connection for residuals of rheumatic 
fever on either a direct or presumptive basis, rather than on 
the basis of aggravation. 

In regards to the first element necessary for a grant of 
service connection (medical evidence of a current 
disability), the medical evidence of record indicates that 
the appellant has current diagnoses of rheumatoid arthritis 
and osteoarthritis. See December 2001 letter from C.G., M.D.; 
VA medical records dated in December 2005.  These diagnoses 
constitute current disabilities for VA purposes, and fulfill 
the first element of the service connection test.   

However, in regards to the second element necessary for a 
grant of service connection (an in-service occurrence or 
injury), the Board observes that available service medical 
records do not support the appellant's claim in that they do 
not reflect complaints, treatment or diagnoses related to 
rheumatic fever in service.  The appellant's service medical 
records reveal that he was seen with complaints such as knee 
pain with swelling, sore and tender feet and wrist pain in 
service, symptomatology the appellant now argues indicates 
that his rheumatic fever residuals were aggravated in 
service. See service medical records dated in July 1970, 
August 1970 and December 1970.  However, a review of these 
service medical records reveal that the symptomatology 
reported above has never been associated with residuals of 
rheumatic fever, much less associated with a permanent 
worsening of these residuals caused by service.  
Specifically, the Board observes that the appellant was 
initially seen with complaints of knee pain that included 
swelling in July 1970.  The appellant's service medical 
provider noted a history of rheumatic fever at the age of 16. 
See service medical records dated in July 1970.  A physical 
examination performed at that time revealed that the 
appellant's joints were within normal limits.  Follow-up 
tests were order, which included a chest x-ray and an EKG. 
Id.  The appellant was seen again in August 1970 with 
complaints of knee pain, wrist pain, thumb pain and 
sore/tender feet. See August 1970 service medical records.  
The examiner again noted a history of rheumatic fever 
approximately three years before.  The medical record appears 
to indicate that the appellant's chest was clear, the 
appellant's chest film was negative, and that the appellant 
did not have evidence of arthritis or residuals thereof. Id.  
A rheumatoid arthritis test was also negative. Id. ("RA 
Neg").  The impression of the examiner was that the 
appellant had mild diastolic hypertension and a history of 
acute rheumatic fever. Id.  No residuals of rheumatic fever 
were noted. Id.  The appellant was instructed to return for 
follow-up treatment. Id.  Additional service medical records 
dated in November 1970 and December 1970 also reported that 
the appellant had a history of rheumatic fever.  These 
records reflect that the appellant underwent an arthralgia 
work-up in the military and that this work-up was negative.  
In addition, the record showed that the appellant was also 
treated for complaints of right wrist pain.  An x-ray of the 
appellant's wrist at that time was negative; and a physical 
examination of the wrist revealed no swelling or tenderness.  
The appellant was ultimately prescribed medication for the 
pain.  

Thereafter, in April 1971, the appellant was given a 
provisional diagnosis of history of rheumatic fever and 
referred for an internal medicine consultation regarding 
complaints of intermittent swelling and pain of the knee 
joint. See service medical records dated in April 1971 and 
May 1971.  However, the records reflect that the appellant 
did not keep his consultation appointment. Id.  In August 
1971, the appellant reported experiencing dizziness; at which 
time it was noted that he had a long work-up for rheumatic 
heart disease that was negative. See August 1971 service 
medical records.  He was referred to internal medicine a 
second time in September 1971 for knee joint pain.  However, 
it appears that he did not keep this appointment either. See 
September 1971 service medical records.  Thereafter, the 
appellant had x-rays of his chest and knee taken in September 
1971.  These x-rays revealed no significant abnormalities or 
evidence of a fracture or dislocation.  A September 1971 
electrocardiograph was also within normal limits.  

Notably, the examiners in service appeared to perform their 
medical evaluations with a focus of determining if the 
appellant's medical complaints were in any way related to 
rheumatic fever or its residuals.  In each instance, the 
appellant's examinations failed to associate his various 
complaints to residuals of his rheumatic fever, as indicated 
by the examiners' findings that the appellant only had a 
history of rheumatic fever rather than residuals of rheumatic 
fever and as evidenced by the appellant's negative x-rays, 
normal EKG, negative rheumatoid arthritis test, negative 
arthralgia work-up and his negative work-up for rheumatic 
heart disease. See August 1971 service medical records.  The 
Board also notes that the claims file contains a reserve 
service report completed by the appellant less than six 
months after the appellant separated from service, in which 
the appellant reported that he did not experience swollen or 
painful joints, cramps in his legs, arthritis, rheumatism, 
bursitis, or foot trouble. See July 1972 report of medical 
history.  The evidence discussed above indicates to the Board 
that while the appellant reported experiencing the 
symptomatology he reported in his November 1999 application 
for compensation, this symptomatology has not been associated 
with residuals of rheumatic fever, much less aggravation of 
these residuals.  Thus, there is no evidence of record 
indicating that the appellant developed rheumatic fever in 
service or that he subsequently developed residuals of that 
disease while in service.  Therefore, the second element of 
the service connection test has not been met in this case.  

In addition, the Board finds that the appellant's post-
service medical records also do not assist in supporting his 
claim for direct or presumptive service connection.  While 
current medical evidence indicates that the appellant has 
rheumatoid arthritis and osteoarthritis, no medical provider 
has suggested that these disorders are in any way related to 
rheumatic fever or residuals thereof.  While it is obvious 
that the appellant sincerely believes that his current 
diagnoses are related to his period in service, his opinion 
as to any relationship between his service and post-service 
symptomatology is assigned little probative value.  The Board 
assigns such value to the appellant's opinion in light of the 
lack of evidence indicating that the appellant has the 
requisite training to offer an opinion that requires medical 
expertise, such as the etiology of his arthritis. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the third 
element of the service connection test has also not been 
fulfilled in this case; and service connection on a direct 
basis is not warranted.  Service connection for arthritis on 
a presumptive basis is also not available as it appears that 
the appellant was not diagnosed with rheumatoid arthritis 
until December 2001 and osteoarthritis until January 2002, 
almost thirty years after the appellant separated from 
service.

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim for service connection for 
residuals of rheumatic fever on the basis that no probative 
evidence in the record exists illustrating that the 
appellant's current disorders either manifested in or were 
aggravated by his period of time in service.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for residuals of rheumatic fever is 
denied.   




REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
body rash discloses a need for further development prior to 
final appellate review.  In this regard, the appellant has 
most recently been diagnosed with an impetiginous rash on his 
legs and a pruritic rash of his crura region. See private 
medical records dated in June 2005.  The claims file 
additionally contains other post-service medical records that 
indicate that appellant has experienced rashes involving 
other parts of the body as well. See private medical records 
dated in November 2000 and December 2000.  The appellant 
contends that his post-service body rashes are related to his 
time in service, as he reports developing rashes on his body 
and hands during that period of time. See November 1999 
application for compensation; September 2002 VA Form 9.  In 
fact, during a June 2003 RO hearing, the appellant testified 
that he developed a skin rash over his chest area, face, 
hands, groin and legs. See June 2003 RO hearing transcript, 
p. 3.  

A review of the appellant's service medical records reveals 
that the appellant was placed on a profile for developing a 
rash in the beard area of his face in November 1970.  These 
same records also indicate that the appellant was noted to 
have a rash on his chest at one time. See November 1971 
service clinical record consultation sheet.  The appellant's 
remaining service medical records do not annotate any 
complaints, treatment or diagnoses related to rashes 
occurring in service.  

At the time the RO denied service connection for the 
appellant's claim, the denial was based partially upon VA 
examinations performed in February 2000 in which no current 
skin rash was found. See July 2001 rating decision.  However, 
as set forth above, the appellant has currently been 
diagnosed with such a rash, in the form of tinea cruris and 
impetigo. See private medical records dated from June 2005 to 
October 2005.  In light of these diagnoses, the Board is of 
the opinion that an expert medical opinion is needed to 
determine the etiology of the appellant's current skin rashes 
and whether these rashes are more likely than not related to 
the appellant's skin symptomatology noted in service.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
this case is being returned to the RO via the AMC in 
Washington, D.C.; and the VA will notify the appellant if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107. 
See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should afford the appellant a 
dermatology examination to determine the 
nature and etiology of any current skin 
disorder.  All indicated tests should be 
accomplished and the claims folder should be 
made available for review by the examiner.  
The examiner is requested to review all 
pertinent records associated with the claims 
file.  The examiner should identify all 
current skin disorders, and indicate whether 
it is at least as likely as not that any 
current skin disorder is etiologically 
related to the veteran's military service.  
A clear rationale for the examiner's opinion 
would be helpful and a discussion of the 
facts and medical principles involved would 
be of considerable assistance to the Board.     

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


